Title: To John Adams from Charles B. Cochran, 1 June 1798
From: Cochran, Charles B.
To: Adams, John



Dear Sir,
Charleston June 1st 1798—

The momentous concerns which have so fully engaged your attention, since last I had the Honor of a few lines from you and a disinclination to brake in upon moments so precious to the Public, have been the reasons of my omitting to avail myself of the license you then gave me of continuing a correspondence so flattering in itself and so truely interesting to me: But at a time when every good Citizen of this Country appears to be more immidiately call’d upon to declare his Sentiments of the proceedings of Administration I should think myself deficient indeed not to throw in my mite of approbation.
It would have added much to my happyness to have had it in my power to have made you these assurances in person, and once I thought I should have effected this year what I have been looking forward to every year Since your return to America with great eagerness; but a great share of ill health and some other causes have combined to disappoint me in my expectations and I am obliged to take this method of acquainting you with my readiness and willingness to cooperate with the measures of Government while So ably directed, more especially as through the intercession and recommendation of my Worthy Friend Mr. Izard I have been called to the Office of Marshal for the District of South Carolina, by the late President, and permit me, My Dear Sir, as that appointment will expire with the present year, to present myself to you as a candidate for your future favor and Interest to be continued in the present Capacity of Marshal or in any other in which you may deem my Services proper—feeling as I do an anxious desire to be thought deserving of a continuance of the confidence which has been placed in me I cannot but be Solicitous of your good Opinion and of receiving at your hand some mark of your Esteem.—The first I hope I have never forfeited—the latter I trust I shall deserve.
Be please’d, My Dear Sir, to accept of my warmest wishes for your health and prosperity, while I shall allways derive a delicate Pleasure from being permitted to Subscribe myself / Dr sir / Your Obedt. Servt—
Charl. B. Cochran